MoCOY, J.
This is an appeal from a judgment in favor of plaintiff and from an order denying a new trial. The respondent, as judge of the county court for Gregory county, made a townsite entry for the town of Gregory, under the provisions of article 15, c. 16, Rev. Pol.- Code, and. being sections. 1570 to-1593 of said Code, inclusive, and caused said townsite to be surveyed and platted and made final proof and incurred certain costs and, expense^ in relation to such entry, survey and final proof. An itemized bill of account of such costs and expenses was thereafter presented to the corporate authorities of the said town of Gregory,, as follows: Paid ,for surveying, $150; paid for platting, $20; paid Reid for services, $25; paid for livery, $5; paid for printing notices, $19; paid for printing notices, $34.40; paid for boarding team, $5; •paid for transportation, $45; paid for board of witnesses, $48.; paid for car fare, $50; paid for attorney’s fees, $10; paid fo’r final proof fees, $9; for attorney’s fees, $ibo; for attorney’s'fees; $50-; for preparing legal notices, $100; for attorney’s fees, $50; for interest on account, $86.48;, paid for car fare, $28.35 > paid-hotel bill for witnesses, $30; paid land office fees, $8; paid for land office fees, $8; for attorney’s fees, $100; paid witness’ fees, $30; - for interest 'on account, $121.34 — total, $1,132.57. Upon the said bill of account being wholly rejected by the corporate authorities of the town of Gregory, the respondent perfected an appeal to the circuit court of Gregory county under section 1574, Rev. Pol. Code. A trial was had to the court, without a jury.
On the trial the following stipulation was made, and signed by both parties, and offered- in evidence: “It is admitted that Edwin M. Starcher paid the following items for the purpose hereinafter stated in account of the Gregory town site: Eor surveying, $130; for platting town site, $20; for livery, $5 for printing notices, $5; for -boarding team, $5; for automobile hire, $29; for automobile hire, $25; for board of witnesses, $48; for car fare, $38.58-; for land office fees, $8; for car fare, $28.35; for hotel bills, $30; for land office fees, $8; for witness’ fees, $30 — total, $401.93. It is further agreed: That Edwin M. Starcher attending *219the hearing of the toiwnsite proof for Gregory before the land office at Chamberlain, 5 days, and at another time for supplemental proof before, the land office at Mitchell, 5 days; that in going to Chamberlain it was: necessary for him to travel from Fairfax, Gregory county, to the town of Chamberlain, and return, and in going to Mitchell it was.necessary for him to travel from.Fairfax to Mitchell and return.” The circuit court mad.e findings and rendered judgment in favor of respondent for $331.90,.. itemized .as follows: For surveying and platting, $150; for .livery, $5; printing notices, $5; boarding teana, $5 boarding..witnesses at.Chamberlain, $48; car fare for witnesses at Chamberlain, $33.06; land office fees, $9; car fare,.two witnesses to Mitchell, $18; .hotel bills .for witness at Mitchell, $20; land office fees, $8; witness fees, $30. The court found that all the amounts included .in said finding were reasonable and proper charges for the services .,an,d expenses for which such payments were made, and the court further found that all other services and expenses charged by said "Starcher and contained in his claim are not such services or expenses as are authorized by law relating to townsite entries.
It is contended by appellant, the corporate authorities of the town of Gregory, that the circuit court of Gregory coynty never had any jurisdiction on the said appeal for the reasons: First, that the notice of appeal was never served upon all the corporate authorities, or trustees, but only on one; second, that the undertaking on appeal was executed to Gregory county, and not to the corporate .authorities of the town of' Gregory. But in this -we are of the opinion that appellants are in error. Section 1574, Rev. Pol. Code, provides that an appeal may be taken ¡from the action of the corporate authorities in the same manner as appeals from thé hoard of county commissioners, under sections 850-854, Rev. Pol. Code. Section 850 provides that, from all decisions of the board of county commissioners .upon matters properly before them,'there shall be allowed an appeal to the circuit court by any person aggrieved, upon filing a bond with sufficient surety to be approved by the county auditor, and said bond shall be executed to the county and may be sued in the name of the county upon breach of any condition therein. Section 851 provides that said appeal shall be taken *220by serving a written notice upon one of the board of county commissioners. Section 852 provides for filing such appeal, and section 854 provides that the court may make final judgment and cause the same to be executed. While the procedure attempted to be pointed out (by this statute (section 1574) is not as definite as it might be, still we are of the opinion that respondent substantially complied therewith in taking this appeal, and that the circuit court .acquired jurisdiction thereof.
It is contended by appellants that the evidence is insufficient to sustain the findings^ of the court as to the items of costs and expense included in said findings; but in this we are also of the opinion that the stipulation offered in evidence, together with the other testimony offered, is amply sufficient to sustain the findings of the court and the judgment appealed from.
The judgment of the circuit court is therefore affirmed.
SMITH, J., taking no part in the decision.